Citation Nr: 0323879	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  95-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for folliculitis, to 
include as a residual of exposure to herbicides.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to March 1999 for irritable colon syndrome.

3.  Entitlement to an evaluation in excess of 30 percent for 
irritable colon syndrome from March 1999.  

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  

5.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia or PTSD.  

6.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine with 
herniation and radiculopathy.

7.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the thoracolumbar spine with 
radiculopathy and disc disease.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


REMAND

On February 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please provide the veteran and his 
representative with a copy of the 
provisions of 38 U.S.C.A. §§ 5100, 5103, 
5103A, and 5107 (West Supp. 2001) along 
with notice of the Board's intent to 
consider this law "not already 
considered by the AOJ and such 
consideration could result in denial of 
the appeal."

2.  Please contact the veteran and/or his 
representative and obtain clarification 
as to whether the veteran's request for a 
local hearing before a Hearing Officer, 
as requested in a Statement in Support of 
Claim (VA Form 21-4138) received in 
February 2000, was satisfied by a 
September 2001 hearing before this Member 
of the Board at the New Orleans, 
Louisiana RO.
Obtain all of the veteran's medical 
records from the VA Medical Center(s) in 
Biloxi, Mississippi and New Orleans, 
Louisiana for any treatment since January 
2001.  Request complete clinical records.

3.  Ask the appellant to provide a list 
of the names and addresses of all non-VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
the veteran for folliculitis, irritable 
bowel syndrome, pes planus, PTSD, and 
cervical and thoracolumbar spine 
disabilities since January 2001.  Provide 
the appellant with release forms and ask 
that a copy be signed and returned for 
each health care provider identified. 
 
4.  When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the appellant of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the appellant that we will proceed to 
decide his/her appeal without these 
records unless he/she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

5.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s):  (1) Dermatology 
examination to demonstrate the etiology 
and nature of identified skin disability, 
including folliculitis, with a request 
for an examiner's opinion as to whether 
it is at least as likely as not that any 
current skin disability is related to 
service; and (2) gastrointestinal, 
podiatry, psychiatric, orthopedic and 
neurologic exams to demonstrate the 
nature and extent of functional 
impairment due to irritable bowel 
syndrome, pes planus, PTSD, and spine 
disabilities, respectively.  With regard 
to musculoskeletal impairment, the 
examiner is requested to identify any 
additional functional impairment due to 
pain on use or during flare-us, weakened 
movement, excess fatigability, or 
incoordination.  Send the claims folder 
to the examiner(s) for review. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





